Title: To John Adams from Henry Bond, 17 June 1824
From: Bond, Henry
To: Adams, John


				
					Honored and venerable Sir,
					Philada June 17th. 1824
				
				presuming no one living to be better acquainted than yourself with that period of our history, to which this discourse cheifly refers, or feels a livelier personal interest in it, I have ventured, tho a stranger, to send you my Address. Its literary  exeortion gives it no claim on your attention, but the subject may, perhaps, interest you for a few moments. I will not doubt but my object will commend itself to your heart & head. With the best wishes that Providence may smile on you and Your’s I am very respectfully—
					Henry Bond
				
				
			